DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on March 17, 2021. Claims 1-3 and 5-21 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to claim 10 is withdrawn in view of Applicant’s amendment.
	The rejection of claims 10 and 18 under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0001286 Al) and further in view of Chou et al. (US 2015/0059362 Al), as evidenced by Thermal Conductivity of Glass, Nuclear Power (2019) (hereinafter “Nuclear”), is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
	Claim Objections
Claim 15 is objected to because of the following informalities:  in line 2 of the claim, “de sired” should read “desired” for clarity.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 14 of the claim, “the side” should read “a side” for clarity and proper antecedent basis.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 5 of the claim, “that” should read “the thermal conductivity” for consistency and clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7-9, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2018/0001286 A1) (hereinafter “Wu”), as evidenced by Thermal Conductivity of Glass, Nuclear Power (2019) (hereinafter “Nuclear”) with respect to claims 1-3 and 19-20, as evidenced by AZoM, Platinum (Pt) – Properties, Applications (2013) (hereinafter “AZoM”) with respect to claims 3 and 20, and as evidenced by Engineering ToolBox, Thermal Conductivity of selected Materials and Gases (2020) (hereinafter “ToolBox”) with respect to claim 14.
Regarding claim 1, Wu teaches a temperature control element (an external temperature control module 122, a cover plate 112, and heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]) comprising:
a controllable heating and/or cooling element (the external temperature control module 122 which may be a Peltier or resistive heater, Fig. 4, para. [0084]);
a plurality of contact elements (the heating electrodes 113, Fig. 4, para. [0072]);

a plurality of discrete contact regions at surfaces of the plurality of contact elements (the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 between the heating electrodes 113 and dielectric layers 114 and 116 of a microfluidic device 100, Fig. 4, para. [0070], [0072], [0074]); and
wherein the thermally resistive layer comprises a first thermally resistive material disposed between the controllable heating and/or cooling element and at least some of the plurality of contact elements (the cover plate 112 can be made of glass and is disposed between the external temperature control module 122 and at least some of the heating electrodes 113, Fig. 4, para. [0071]-[0072], [0084]).
The limitations “for a microfluidic device,” “adjustable by a controller to different temperature levels to produce a spatial temperature profile,” “restricting heat flow between directly adjacent contact elements,” “the plurality of contact elements are arranged so as to provide passive thermal transfer from the controllable heating and/or cooling element through the plurality of contact elements to a plurality of discrete contact regions,” and “the plurality of discrete contact regions are so shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device” are intended use and functional limitations. 
Examiner further notes that Wu teaches that the external temperature control module 122, the cover plate 112, and the heating electrodes 113 are disposed at the top of a microfluidic device 100 (Fig. 4, para. [0070]-[0072], [0084]), so the external temperature control module, the cover plate, and the heating electrodes are capable of the recitation “for a microfluidic device.” Wu also teaches that the external temperature control module 122 may be a Peltier or resistive heater (Fig. 4, para. [0084]), so the external temperature control module is capable of the recitation “adjustable by a controller to different temperature levels to produce a spatial temperature profile.” Wu also teaches that the cover plate 112 can be made of glass (Fig. 4, para. [0070]-[0071]; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1), so the cover plate is capable of the recitation “restricting heat flow between directly adjacent contact elements.” Wu also teaches that the heating electrodes 113 are disposed in thermal communication with the external temperature control module 122 and dielectric layers 114 and 116 of the microfluidic device 100, wherein the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0072]-[0074], [0084]), so the heating electrodes and the external temperature control module are capable of the recitation wherein “the plurality of contact elements are arranged so as to provide passive thermal transfer from the controllable 
The limitation “a desired spatial temperature profile within the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 2, Wu teaches wherein the first thermally resistive material has a thermal conductivity of less than 50 W/mK (the cover plate 112 can be made of glass, Fig. 4, para. [0070]-[0071]; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1).
Regarding claim 3, Wu teaches wherein the plurality of contact elements have a thermal conductivity greater than a thermal conductivity of the first thermally resistive material (the heating electrodes 113 can be made of platinum, and the cover plate 112 can be made of glass, Fig. 4, para. [0071], [0073]; platinum has a thermal conductivity of 69.1 W/mK, AZoM, pg. 2; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1).
Regarding claim 5, Wu teaches wherein the first thermally resistive material is disposed between the controllable heating and/or cooling element and all of the plurality of contact 
Regarding claim 7, Wu teaches the plurality of discrete contact regions (the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100, Fig. 4, para. [0070], [0072], [0074]).
The limitation “shaped, sized and/or distributed so as to provide a first temperature gradient within a fluid gap of the microfluidic device” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Wu teaches that the number, width, length, and shape of the heating electrodes 113 can vary, and that the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0070], [0072], [0074]), so the discrete contact regions are capable of the recitation “shaped, sized and/or distributed so as to provide a first temperature gradient within a fluid gap of the microfluidic device.”
The limitation “a first temperature gradient within a fluid gap of the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon 
Regarding claim 8, Wu teaches wherein the plurality of discrete contact regions are of variable width (the width, length, and shape of the heating electrodes 113 can vary, and the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100, Fig. 4, para. [0070], [0072], [0074]).
The limitation “provide a second temperature gradient along a length of the plurality of discrete contact regions” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Wu teaches that the width, length, and shape of the heating electrodes 113 can vary, and the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0070], [0072], [0074]), so the discrete contact regions are capable of the recitation “provide a second temperature gradient along a length of the plurality of discrete contact regions.”
Regarding claim 9, Wu teaches the plurality of discrete contact regions (the heating electrodes 113 provide discrete contact regions at surfaces of the heating electrodes 113 between 
The limitation “shaped, sized and/or distributed so as to provide a linear temperature gradient within a fluid gap of the microfluidic device” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Wu teaches that the number, width, length, and shape of the heating electrodes 113 can vary, and that the heating electrodes 113 provide discrete contact regions between the heating electrodes 113 and the dielectric layers 114 and 116 of the microfluidic device 100 (Fig. 4, para. [0070], [0072], [0074]), so the discrete contact regions are capable of the recitation “shaped, sized and/or distributed so as to provide a linear temperature gradient within a fluid gap of the microfluidic device.”
The limitation “a linear temperature gradient within a fluid gap of the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 12, Wu teaches a microfluidic device comprising first and second substrates spaced apart from one another to define a fluid gap therebetween (a microfluidic 
the microfluidic device further comprising the temperature control element as defined in claim 1 (the microfluidic device 100 comprises the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]; see rejection of claim 1 supra), arranged such that the plurality of contact elements of the temperature control element are disposed against the first substrate of the microfluidic device (the heating electrodes 113 are disposed against the first dielectric layer 116 of the microfluidic device 100, Fig. 4, para. [0072]-[0074]).
Regarding claim 13, Wu teaches a second temperature control element arranged in thermal contact with the second substrate of the microfluidic device (a second external temperature control module 121 is arranged in thermal contact with the second dielectric layer 104 of the microfluidic device 100, Fig. 4, para. [0074], [0084]).
Regarding claim 14, Wu teaches wherein the first substrate of the microfluidic device has a thermal conductivity of 2 W/mK or below (the first dielectric layer 116 of the microfluidic device 100 can be Teflon, Fig. 4, para. [0074]; the thermal conductivity of polytetrafluoroethylene is 0.25 W/mK, ToolBox, pg. 5).
Regarding claim 15, Wu teaches the microfluidic device (the microfluidic device 100, Fig. 4, para. [0070]).
The limitation “move a fluid droplet contained in the fluid gap along the desired spatial temperature profile defined by the temperature control element” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all 
Examiner further notes that Wu teaches that the microfluidic device 100 effects a heat exchanging reaction of a droplet D (para. [0070]), and that the external temperature control modules and the heating electrodes increase the temperature control range and control the temperature profile (abstract, para. [0011]), so the microfluidic device is capable of the recitation “move a fluid droplet contained in the fluid gap along the desired spatial temperature profile defined by the temperature control element.”
Regarding claim 16, Wu teaches a sensor (at least one sensor is used to measure a physical quantity of a droplet, para. [0057]-[0058]).
The limitation “measuring one or more properties of a fluid droplet contained in the fluid gap” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Wu teaches that at least one sensor is used to measure a physical quantity of a droplet (para. [0057]-[0058]), so the at least one sensor is capable of the recitation “measuring one or more properties of a fluid droplet contained in the fluid gap.”
Regarding claim 17, Wu teaches a reader (the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]);
wherein the reader comprises the temperature control element as defined in claim 1 (the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]; see rejection of claim 1 supra).
The limitation “for a microfluidic device” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Wu teaches that the external temperature control module 122, the cover plate 112, and the heating electrodes 113 are disposed at the top of the microfluidic device 100 (Fig. 4, para. [0070]-[0072], [0084]), so the external temperature control module, the cover plate, and the heating electrodes are capable of the recitation “for a microfluidic device.”
The limitation “the microfluidic device comprising first and second substrates spaced apart from one another to define a fluid gap therebetween” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the reader. Inclusion of the material or article worked upon (microfluidic device) by a structure (reader) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 19, Wu teaches a microfluidic device (a microfluidic device 100, Fig. 4, para. [0070], [0074]) comprising:

a second substrate spaced apart from the first substrate (a second dielectric layer 104 spaced apart from the first dielectric layer 116, Fig. 4, para. [0074]);
a fluid gap defined by a space between the first substrate and the second substrate (a fluid gap defined by a space between the first dielectric layer 116 and the second dielectric layer 104, Fig. 4, para. [0070], [0074]); and
a temperature control element (an external temperature control module 122, a cover plate 112, and heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]);
wherein the temperature control element (the external temperature control module 122, a cover plate 112, and heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]) comprises:
a controllable heating and/or cooling element (the external temperature control module 122 which may be a Peltier or resistive heater, Fig. 4, para. [0084]);
a thermally resistive layer disposed on the controllable heating and/or cooling element (the cover plate 112 can be made of glass and is disposed on the external temperature control module 122, Fig. 4, para. [0070]-[0071], [0084]; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1); and 
a plurality of contact elements disposed on a side of the thermally resistive layer other than the side that the controllable heating and/or cooling element is disposed (the heating electrodes 113 are disposed on a side of the cover plate 112 other than the side that the external temperature control module 122 is disposed, Fig. 4, para. [0071]-[0072], [0084]);
wherein the plurality of contact elements are spaced apart from one another (the heating electrodes 113 are spaced apart from one another, Fig. 4, para. [0072]);

wherein the thermally resistive layer comprises a first thermally resistive material disposed between the controllable heating and/or cooling element and at least some of the plurality of contact elements (the cover plate 112 can be made of glass and is disposed between the external temperature control module 122 and at least some of the heating electrodes 113, Fig. 4, para. [0071]-[0072], [0084]).
The limitations “adjustable by a controller to different temperature levels to produce a spatial temperature profile,” “provide passive thermal transfer between the controllable heating and/or cooling element and the first substrate at a plurality of discrete contact regions,” and “the plurality of discrete contact regions are so shaped, sized and/or distributed so as to provide a desired spatial temperature profile within the microfluidic device” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

The limitation “a desired spatial temperature profile within the microfluidic device” is with respect to an article worked upon (microfluidic device) and not a positively recited element of the temperature control element. Inclusion of the material or article worked upon (microfluidic device) by a structure (temperature control element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 20, Wu teaches wherein: the first thermally resistive material has a thermal conductivity of less than 50 W/mK (the cover plate 112 can be made of glass, Fig. 4, para. [0070]-[0071]; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1); and
that the plurality of contact elements have a thermal conductivity greater than that of the first thermally resistive material (the heating electrodes 113 can be made of platinum, and the cover plate 112 can be made of glass, Fig. 4, para. [0071], [0073]; platinum has a thermal conductivity of 69.1 W/mK, AZoM, pg. 2; glass has a low thermal conductivity of 1 W/mK, Nuclear, pg. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0001286 A1) (hereinafter “Wu”), as evidenced by Thermal Conductivity of Glass, Nuclear Power (2019) (hereinafter “Nuclear”) with respect to claims 1 and 19, as applied to claims 1 and 19 above, and further in view of Welle (US 2005/0284511 A1).
Regarding claim 6, Wu teaches the thermally resistive layer (the cover plate 112, Fig. 4, para. [0070]-[0071]). Wu fails to teach wherein the thermally resistive layer comprises a second thermally resistive material disposed between the heating and/or cooling element and one or more contact elements of the plurality of contact elements, the first and second thermally resistive materials having different thermal conductivity to one another. However, Welle teaches a glass layer 428 disposed between a thermally conductive material 408 and both a thermoelectric junction 410 and electrical contacts 420/422 (Fig. 14B, para. [0068]-[0070], [0113]) like that of Wu. Welle further teaches a thermally insulating portion 1430 adjacent to the electrically insulating layer 428 and disposed between the thermally conductive material 408 and the thermoelectric materials 1416 & 1418 (Fig. 14B, para. [0113]). Examiner interprets the glass layer 428 to read on a first thermally resistive material of a thermally resistive layer, and the thermally insulation portion 1430 to read on a second thermally resistive material of a thermally resistive layer. Welle teaches the glass layer 428 and that the thermally insulating portion 1430 comprises plastic (para. [0058]), so Examiner interprets the different materials to have different thermal conductivity to one another. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the glass cover plate of Wu with the glass layer and thermally insulating portion as taught by Welle in order to yield the predictable result of electrically insulating and thermally isolating conductive elements from one another (Welle, para. [0058] & [0113]). MPEP § 2143(I)(B).
Regarding claim 21, Wu teaches the thermally resistive layer (the cover plate 112, Fig. 4, para. [0070]-[0071]). Wu fails to teach wherein: the thermally resistive layer comprises a second thermally resistive material disposed between the heating and/or cooling element and one or more contact elements of the plurality of contact elements; and the second thermally resistive .
Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0001286 A1) (hereinafter “Wu”), as evidenced by Thermal Conductivity of Glass, Nuclear Power (2019) (hereinafter “Nuclear”) with respect to claims 1-2, as applied to claims 1-2 above.
Regarding claim 10, Wu teaches a spacing between neighboring contact elements (the heating electrodes 113 are spaced apart from one another, Fig. 4, para. [0071]-[0072]). This first embodiment of Wu fails to teach wherein a spacing between neighboring contact elements from among the plurality of contact elements varies over the temperature control element. However, a 
Regarding claim 11, Wu teaches a temperature control device (Fig. 4) and the temperature control element as claimed in claim 1 (the external temperature control module 122, the cover plate 112, and the heating electrodes 113, Fig. 4, para. [0070]-[0072], [0084]; see rejection of claim 1 supra). Wu fails to teach a plurality of temperature control elements. However, generally, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the external temperature control module 122, the cover plate 112, and the heating electrodes 113 because a larger total area containing these elements is capable of performing heating/cooling of a larger microfluidic device.
The limitation “provide a defined temperature gradient over an area larger than any individual temperature control element” is an intended use and functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the 
Examiner further notes that Modified Wu teaches that the external temperature control modules and the heating electrodes increase the temperature control range and control the temperature profile (abstract, para. [0011]), so the external temperature control modules and the heating electrodes are capable of the recitation “provide a defined temperature gradient over an area larger than any individual temperature control element.”
Regarding claim 18, Wu teaches a spacing between neighboring contact elements (the heating electrodes 113 are spaced apart from one another, Fig. 4, para. [0071]-[0072]), and wherein there is a variation of thickness between contact elements from among the plurality of contact elements (the width, length, and shape of the heating electrodes 113 can vary, Fig. 4, para. [0072]). This first embodiment of Wu fails to teach wherein there is a variation of spacing between contact elements from among the plurality of contact elements. However, a second embodiment of Wu teaches a droplet microfluidic device comprising heating electrodes with varied spacing between the heating electrodes in different zones (Fig. 5A, para. [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the spacing between the heating electrodes of the first embodiment of Wu to be varied as taught by the second embodiment of Wu because then multiple different PCR reactions can be performed simultaneously in one device, instead of requiring multiple devices (para. [0087]-[0088]).
The limitation “provide the desired spatial temperature profile” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus 
Examiner further notes that Modified Wu teaches that the width, length, and shape of the heating electrodes 113 can vary (Fig. 4, para. [0072]), and that the spacing between the heating electrodes 113 can be varied (Figs. 4 & 5A, para. [0072], [0088], see modification supra), so the heating electrodes are capable of the recitation “provide the desired spatial temperature profile.”
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 7-8 of the amendment, Applicant argues that all of the limitations in claim 1 are positive structural recitations rather than statements of intended use, particularly the limitations “wherein the plurality of contact elements are arranged so as to provide passive thermal transfer from the controllable heating and/or cooling element through the plurality of contact elements to a plurality of discrete contact regions at surfaces of the plurality of contact elements” and “wherein the plurality of discrete contact regions are so shaped, sized and/or distributed so as to provide a desired spatial temperature profile.” Applicant asserts that phrases such as “adapted to,” “arranged,” and “configured to” are similar to the terms used in the current claims, and MPEP § 2111.04 provides that such claim phrases result in positive limitations when such phrases in the application have a narrower meaning in that the claimed machine is designed or constructed to be used in the particular manner recited. Applicant asserts that the “arranged” contact elements having contact regions “so shaped, sized 
Examiner respectfully disagrees. Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP § 2114(II). In this case, the limitations in the claim are with respect to the manner in which the claimed apparatus is intended to be employed. The claims do not recite “adapted to,” and the term “arranged” in the claims is not similar to reciting “adapted to.” Even if the claims recited “adapted to,” the determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. MPEP § 2111.04(I). In this case, the limitations “wherein the plurality of contact elements are arranged so as to provide passive thermal transfer from the controllable heating and/or cooling element through the plurality of contact elements to a plurality of discrete contact regions at surfaces of the plurality of contact elements” and “wherein the plurality of discrete contact regions are so shaped, sized and/or distributed so as to provide a desired spatial temperature profile” do not narrow the meaning of the apparatus because they merely recite the intended use of the structures of the apparatus. Additionally, the claim does not define what is desired for the temperature profile, so any structural arrangement can achieve a desired temperature profile.
In the arguments presented on pages 8-11 of the amendment, Applicant argues that the heating electrodes of Wu are active resistive heaters that generate heat, and are not passive thermal components like in claim 1. Applicant asserts that this heating arrangement of Wu further requires a grounding electrode, unlike the claimed apparatus which eliminates the need for grounding components. Applicant asserts that because regions or gradients of different 
Examiner respectfully disagrees. In response to applicant's argument that the heating electrodes of Wu do not provide passive thermal transfer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the heating electrodes can be made of any electrically conductive material such as platinum, which has a thermal conductivity of 69.1 W/mK (AZoM, pg. 2). Thus, the thermally conductive platinum heating electrodes are capable of passive thermal transfer when no electric current is passed through the electrodes. Additionally, the claim recites the transitional term “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP § 2111.03(I). Thus, the claims do not exclude elements that perform active thermal transfer, and also do not exclude additional complex control and grounding schemes. In response different shapes, sizes, and/or uneven or varied spacing between each other within the same device to provide the desired temperature profile) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, claim 1 does not define what is desired for the temperature profile, so any structural arrangement of the contact elements and discrete contact regions can achieve a desired temperature profile.
In the arguments presented on pages 11-12 of the amendment, Applicant argues that the thin glass layer of Welle does not read on a thermally resistive layer because Welle teaches that the thin glass layer provides good thermal contact between the electrical contact materials. Applicant asserts that the thermally resistive layer of the claimed invention possesses a significantly lower thermal conductivity than the adjacent temperature control element and contact elements. Applicant asserts that one having ordinary skill in the art would not have expected the glass layer and thermally insulating portion of Welle to provide thermal isolation; nor would this result have been predictable. Applicant asserts that upon reading Welle, one having ordinary skill in the art would have expected the thin layer to increase thermal conductivity, and such an undesirable increase would negate the temperature profile in the microfluidic device and render it unsuitable for its purpose.
Examiner respectfully disagrees. Glass has a low thermal conductivity of 1 W/mK (Nuclear, pg. 1), which also falls within the range of claim 2 wherein the first thermally resistive material has a thermal conductivity of less than 50 W/mK. Thus, according to Applicant, a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the thermal conductivity of glass is 1 W/mK, which is lower than the thermal conductivity of the platinum heating electrodes (69.1 W/mK, AZoM, pg. 2). Thus, one of ordinary skill in the art would have expected the glass layer and thermally insulating portion of Welle to provide thermal isolation, rendering the microfluidic device suitable for its purpose.
In the arguments presented on page 13 of the amendment, Applicant argues that the Examiner has failed to establish a prima facie case of obviousness because Wu neither teaches nor reasonably suggests varying the spacing between contact elements to one with ordinary skill in the art as required by claims 10 and 18. Applicant asserts that when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. MPEP § 2125(II). 
Examiner respectfully disagrees. MPEP § 2125(II) is directed to actual measurements of the drawings for a quantitative measurement, rather than qualitative. “It is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.” However, the description of the article pictured can be relied on, in combination with the drawings, for what In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). The drawings (Fig. 5A) in combination with the specification (para. [0026], [0088]) of Wu would reasonably teach to one of ordinary skill in the art that the spacing is varied. Fig. 5 of Wu shows a varied spacing between heating electrodes HE1-HE8, and para. [0088] of Wu teaches that each of the heating electrodes is in a different zone and distinguishes the left three zones, the middle three zones, and the right two zones from each other. A varied spacing as claimed is a qualitative feature rather than a quantitative measurement, so the drawings in combination with the specification of Wu can be used to read on this limitation.
Applicant’s arguments with respect to claim(s) 10 and 18 have been considered but are moot in light of new grounds of rejection. Prior art Wu is now relied upon for the features of wherein a spacing between neighboring contact elements from among the plurality of contact elements varies over the temperature control element and wherein there is a variation of spacing between contact elements from among the plurality of contact elements as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794